Citation Nr: 1742548	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION


The Veteran had active duty for training in the National Guard from August to November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the appellant provided testimony during a videoconference hearing before the undersigned. A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative disc disease of the lumbar spine is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Development in substantial compliance with the Board's remand instructions has been completed.  Specifically, the AOJ has obtained all available workers compensation and social security records and obtained a medical opinion. See Stegall v. West, 11 Vet. App. 268 (1998).  

In its December 2016 Remand, the Board directed the AOJ to obtain the Veteran's Social Security Administration (SSA) records, to include specifically, a November 2011 ALJ decision which is missing from the claims file.  A response from the SSA was received in January 2017, which included all records in its possession.  The response did not contain the 2011 ALJ Hearing Decision.  However, as indicated, the SSA specified that it had already provided the Veteran's complete file.  The Board is satisfied with this response and concludes that there are no additional records, to include the 2011 ALJ decision, being held by the SSA.  Furthermore, the Veteran was asked in January 2017 to provide any pertinent records in his possession, including the aforementioned decision, but he did not submit any additional evidence. The Board therefore finds that there has been substantial compliance with its duty to assist, and notes that remanding the claim for further development would only result in further unnecessary delay for the Veteran. 

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a)(2016). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6 (c) (2016). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101 (23)(C); 38 C.F.R. 
§ 3.6(d) (2016).  

The Veteran's only verified service was a period of ACDUTRA from August 1, 1979, to November 7, 1979.  Consideration of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran claims that his back condition began as a result of a twisting injury during advanced individual training (AIT) while he was on active duty for training in the Army National Guard in 1979. The Veteran states that while he was doing AIT training at Ft. Benning, Georgia, during one of the exercises, he was being shot at with live ammunition, and in the process of trying to "get out of the way", he twisted his back.  He concedes he did not seek out treatment for his back injury, though he explains that when he requested he be allowed to go to a clinic, his drill sergeant threatened to dock his pay. The Veteran further stated he continued to have back problems when he left the National Guard, and joined a Reserve unit, where he completed his Reserves training. 

The Veteran then reports having first treated at a medical facility in 1979 for his back complaints. The Veteran also states he re-hurt his back in 1985, when he was involved in a work-related accident, and was out of work on workers compensation from 1985 to 1987.  He reports that while his doctors recommended surgery for his resulting ruptured disc, he did not undergo an operation on his back. The Veteran also reports he was in two bus accidents in 1990 and 2008, for which he obtained some settlement money for injuries to his neck. See June 2014 Hearing Transcript. See also 2014 Grady Hospital records and Social Security Administration (SSA) records.


There is no dispute that the Veteran has a current low back disability.  The April 2017 VA examination confirmed the Veteran's diagnosis of degenerative joint disease (DJD), and specifically, degenerative arthritis of the lumbosacral spine. Element (1) of Shedden has been met.

With respect to Shedden element (2), a review of the  service treatment records are negative for any complaints, treatment, or diagnosis of a low back injury.  The Veteran does not argue the contrary.  Instead, he states that he asked to be allowed to go to a clinic, but that he ultimately declined when his drill sergeant threatened to dock his pay.  However, reference is made to a clinical evaluation in February 1984 wherein his spine was evaluated and noted to be normal.  Similarly, in the associated report of medical history, the Veteran reported being in good health, and further, that he had never been a patient in any type of hospital and had never had or received treatment for any illnesses or injuries other than those noted (which did not include any back complaints). 

The first medical evidence of record involving back complaints is in November 2005 medical clinic treatment notes, wherein the Veteran complained of lower back pain due to an injury in 1985. Clinical records document treatment lower back pain in November 2005. Reference was made in those records to a job related injury involving electrocution.  Neither set of records made any reference to the Veteran's military service or an injury occurring in 1979.

The next medical evidence of record consists of a September 2007 rehabilitation center evaluation.  The Veteran presented for an examination and treatment of headaches, neck, mid back and low back complaints, after having been involved in an August 2007 bus accident.  The Veteran complained of mid back and lower back problems.  The Veteran stated that he believed his mid and low back problems were a direct result of the aforementioned bus accident, and that his back problems had their onset since then.  Furthermore, the Veteran denied having any health problems in the past, including low or mid back pain, and denied any significant past trauma. 

The next  evidence of record comes as part of the Veteran's application for Social Security disability benefits.  The Veteran was asked to list the medical providers and locations of treatment for his claimed physical conditions, as well as dates of treatment as part of his application.  The earliest treatment date the Veteran indicated was for a back injury in July 1985.  

As part of his SSA disability claim, the Veteran was afforded a disability consultative examination in April 2010.  He stated he "popped his back" in 1979 while training as a National Guardsman, and continued to have some mild localized back pain thereafter. He also noted his work injury in 1985, stating he sustained a "slipped disc", as well as another work injury in 2006 when he reported being electrocuted by an electrified fence he touched.   

The Veteran was denied Social Security disability benefits in a July 2014 decision, on the basis that the medical record did not demonstrate an impairment to his back so severe that it would prevent him from performing his past relevant work duties, including loader and unloader, classified as a work of heavy exertion.  The ALJ also found insufficient evidence to substantiate the Veterans' claim of injury to his back in 1979. While Social Security determinations are not binding on the Board, they are relevant and the records relied upon to make Social Security determinations are probative evidence in consideration of the Veteran's claim. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The next evidence of record consists of hospital treatment records at Grady Hospital where he was admitted in July 2011.  The Veteran reported some back pain, but on physical examination, he exhibited normal range of motion and no edema or tenderness. The Veteran's past medical history was also noted to include chronic back pain. Grady records also include an emergency room visit in January 2014 when the Veteran complained of back pain due to trauma.  The Veteran reported he was in an altercation with police during his arrest, and was hit in the face, neck and back multiple times. 


In April 2017, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed back disability. The examiner indicated that he reviewed the Veteran's entire claims file, including all medical records, and conducted an in-person examination.  The Veteran reported twisting his back in 1979 while being shot at with live rounds during individual training.  He further reported his 1985 work injury he sustained while unloading large rolls of carpet.  He indicated he received physical therapy treatment for his 1985 injury, and that thereafter, he worked as a cook at a restaurant and at a warehouse loading and unloading trucks.  He stated that in 2005, he sustained nerve damage when he touched an electrical fence.  

Following physical examination and clinical testing, the Veteran was diagnosed as having degenerative joint disease of the thoracolumbar spine.  The VA examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by an in-service event or injury.  The rationale provided for this conclusion was essentially that upon leaving the service, the Veteran worked in active occupations including cooking, construction, loading and offloading, which require a functioning back.  Furthermore, the Veteran's current degenerative joint disease shown on x-rays and restrictions of motion are consistent with his age. 

Given the above, the Board finds that the Veteran's low back disorder is not related to any incident arising from his period of ACDUTRA. Neither a chronic low back disability or low back injury was documented during his ACDUTRA. The preponderance of the evidence also fails to establish that the Veteran's diagnosed degenerative arthritis and his purported low back injury.  

The April 2017 VA examiner opined that the Veteran's present back disorder is not related to service.  This opinion was based on the contemporaneous service treatment records, which contain no mention of low back problems.  The examiner also considered the findings of a full physical examination, which included a review of an x-ray report, and the Veteran's lay history.  As this opinion was based on examination of the Veteran and of his documented medical history, the Board finds it to be of greater probative value.  There is no competent opinion to the contrary.


The Veteran is clearly competent to report injuring his back during his period of ACDUTRA and experiencing pain since that time.  However, the history that he provides in that respect is not found to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor) 

The Veteran's claimed history of low back symptomatology since service is inconsistent with the evidence of record.  He alleges a twisting injury to his back during training in 1979; yet, a 1984 clinical evaluation revealed his spine to be normal, and showed no reported past complaints, treatment or hospitalizations to his back.  Next, when he was seen in 1985 and 2005 for complaints of low back pain, no reference was made to service or a service related injury.  Of greater significance, when he was seen for low back complaints in August 2007, the Veteran asserted that his problems were directly related to a recent bus accident, that the onset of his problems stemmed from the accident, and that he denied any past trauma.  These statements are highly probative and directly contradict his more recent claims.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

As for the Veteran's personal assertion that that his back disorder is related to this active service, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board acknowledges that the Veteran is competent to report symptoms such as back pain, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating back disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinion of record. 

In conclusion, the Board finds that service connection for a low back disorder is not warranted. When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


